135 S.E.2d 586 (1964)
261 N.C. 546
Edward Ward MILLS, Administrator of the Estate of James Ward Mills
v.
The STATE LIFE AND HEALTH INSURANCE COMPANY, Inc.
No. 316.
Supreme Court of North Carolina.
April 8, 1964.
*587 Dees, Dees & Smith and William L. Powell, Jr., Goldsboro, for plaintiff appellant.
Taylor, Allen & Warren, Goldsboro, for defendant appellee.
BOBBITT, Justice.
Two questions are presented: (1) Did the death of Mills result "directly and independently of all other causes from accidental bodily injuries (excluding suicide or any attempt thereat, while sane or insane)" within the meaning of the policy? (2) If so, did the policy and rider provide coverage for Mills when "he was not engaged in any of the duties pertaining to his occupation or self-employment?" Affirmative answers to both questions are prerequisite to recovery.
"In the absence of any policy provision on the subject, it is a well-established rule that where an insured is intentionally injured or killed by another, and such injury *588 or death is not the result of misconduct or an assault by the insured, but is unforeseen in so far as he is concerned, the injury or death is accidental within the meaning of an accident insurance policy, and the insurer is liable." 29A Am.Jur., Insurance § 1192; 45 C.J.S. Insurance § 772; Annotations: 20 A.L.R. 1123, 57 A.L.R. 972, 116 A.L.R. 396. As noted in Nationwide Mutual Insurance Co. v. Roberts, 261 N.C. 285, 134 S.E.2d 654, such injury (death) is by "accident" under our Workmen's Compensation Act. See Withers v. Black, 230 N.C. 428, 53 S.E.2d 668.
Decisions supporting said rule listed in 20 A.L.R. 1123 are cited with approval in Clay v. State Insurance Co., 174 N.C. 642, 645, 94 S.E. 289, L.R.A.1918B, 508, and later decisions listed in 57 A.L.R. 972 and in 116 A.L.R. 396 are cited with approval in Fallins v. Insurance Co., 247 N.C. 72, 75, 100 S.E.2d 214.
In Clay v. Insurance Co., supra, Scarborough v. World Insurance Co., 244 N.C. 502, 94 S.E.2d 558, and Gray v. State Capital Insurance Co., 254 N.C. 286, 118 S.E.2d 909, decision was based on the legal principle stated in Scarborough by Devin, formerly Chief Justice but then serving as Emergency Justice, as follows: "Where the policy insures against loss of life through accidental means, the principle seems generally upheld that if the death of the insured, although in a sense unforeseen and unexpected, results directly from the insured's voluntary act and aggressive misconduct, or where the insured culpably provokes the act which causes the injury and death, it is not death by accidental means, even though the result may be such as to constitute an accidental injury." This excerpt from the opinion of Hoke, J. (later C.J.), in Clay is quoted with approval in Scarborough and in Gray: "* * * in case of death by `external, violent, and accidental means,' without more, we hold that the true test of liability, in cases of this character, is whether the insured, being in the wrong, was `the aggressor under circumstances that would render a homicide likely as a result of his own misconduct.'"
In each of the following decisions, the policy under consideration provided insurance against loss (death) resulting from bodily injuries effected solely through "external, violent, and accidental means": Clay v. State Insurance Co., supra; Powers v. Travelers' Insurance Co., 186 N.C. 336, 119 S.E. 481; Warren v. Pilot Life Insurance Co., 212 N.C. 354, 193 S.E. 293; s. c., 215 N.C. 402, 2 S.E.2d 17; s. c., 217 N.C. 705, 9 S.E.2d 479; s. c., 219 N.C. 368, 13 S.E.2d 609; Whitaker v. Jefferson Standard Life Insurance Co., 213 N.C. 376, 196 S.E. 328; Fallins v. Durham Life Ins. Co., 247 N.C. 72, 100 S.E.2d 214; Goldberg v. United Life & Acc. Insurance Co., 248 N.C. 86, 102 S.E.2d 521; Slaughter v. State Capital Insurance Co., 250 N.C. 265, 108 S.E.2d 438; Gray v. State Capital Insurance Co., supra.
In Warren, Whitaker, Fallins, Slaughter and Gray, a policy provision excluded from coverage death resulting from bodily injuries intentionally inflicted by another person. Also, see Patrick v. Pilot Life Insurance Co., 241 N.C. 614, 86 S.E.2d 201. In Powers, the policy provision excluded from coverage "death resulting wholly or partly from * * * `firearms.'" In Goldberg, the policy provision excluded from coverage death resulting "from homicide." Where recovery was denied, decision was based on such exclusionary provision.
While there is a division of authorty elsewhere (see 29A Am.Jur., Insurance § 1166 and Comment Note, 166 A.L.R. 469), this Court has consistently drawn a distinction between the terms "accidental death" and "death by accidental means." Fletcher v. Security Life & Trust Co., 220 N.C. 184, 16 S.E.2d 687, and cases cited. For later cases, see Strong, N.C.Index, Insurance § 34.
Attention was called to this distinction in Scarborough v. Insurance Co., supra, where the policy insured against loss of life "resulting directly and independently of all *589 other causes from bodily injuries sustained during any term of this policy through purely accidental means."
Here, the insurance is against "(l)oss resulting directly and independently of all other causes from accidental bodily injuries (excluding suicide or any attempt thereat, while sane or insane) * * *" Moreover, the policy contains no provision excluding from coverage death resulting from bodily injuries intentionally inflicted by another person. Nor does it contain any other exclusionary provision.
The word "accidental," in the absence of a policy definition, must be interpreted in its usual, ordinary and popular sense. Clay v. State Insurance Co., supra; Iowa Mutual Insurance Co. v. Fred M. Simmons, Inc., 258 N.C. 69, 74, 128 S.E.2d 19. In Clay, Hoke, J. (later C. J.), quotes with approval this definition of "accident": "[A]n event which, under the circumstances, is unusual and unexpected by the person to whom it happens." In Fallins, Higgins, J., states: "An injury is `effected by accidental means' if in the line of proximate causation the act, event, or condition from the standpoint of the insured is unintended, unexpected, unusual, or unknown." Again: "Injuries caused to the insured by the acts of another person, without the consent of the insured, are held due to accidental means unless the injurious acts are provoked and should have been expected by the insured."
Appellee relies largely on Slaughter v. State Capital Insurance Co., supra. Conceding there are expressions in the opinion that are favorable to appellee's contention, the primary basis on which recovery was denied in Slaughter was the fact that plaintiff's evidence affirmatively established that the insured's death resulted from bodily injuries inflicted intentionally by another person and therefore by express policy provision was excluded from coverage. Too, the policy then under consideration provided coverage against loss (death) resulting from bodily injuries effected solely through "external, violent, and accidental means."
It is unnecessary to decide whether under the stipulated facts plaintiff would be entitled to recover if the policy provision were against loss (death) resulting from bodily injuries effected solely through "external, violent, and accidental means." We reserve this question for consideration and decision upon an appropriate record. Suffice to say, expressions in Slaughter interpreted as bearing upon this question should be considered dicta rather than authoritative.
On the stipulated facts, the conclusion reached is that the insured's death resulted "directly and independently of all other causes from accidental bodily injuries" within the meaning of the policy.
Even so, appellee contends the fact that Mills, when fatally shot, "was not engaged in any of the duties pertaining to his occupation or self-employment," precludes recovery by plaintiff.
"As a general rule, a lawful slip or rider which is properly attached to a policy and referred to therein is a part of the contract and should be construed in connection with the other provisions of the policy, and the entire contract should be harmonized therewith if possible. Notwithstanding the attaching of a rider, provisions in the body of the policy are still parts of the contract and are not superseded, waived, limited, or modified by the provisions of the rider, except to the extent that it is expressly stated in the rider that the provisions thereof are substituted for those appearing in the body of the policy, or that the provisions of the rider have the effect of creating a new and different contract from that of the original policy; and except where the provisions in the policy proper and those in the rider are in conflict, in which case the latter control in construing the contract, especially where the provisions of the rider are the more specific." 44 C.J.S. Insurance § 300, pp. *590 1206-1208. Each brief quotes a portion of the foregoing statement.
The rider is quoted in full in our preliminary statement. Except as otherwise provided therein, it insured Mills in accordance with all the terms and conditions of said Group Policy. Thus, the policy insured Mills as well as each employee against loss, including death, "resulting directly and independently of all other causes from accidental bodily injuries * * *" However, the policy provided coverage for employees of Mills only when engaged in the discharge of duties for their employer. As to Mills, the rider expressly provides: "(a) insurance provided hereunder is in full force and effect twenty-four hours every day while the said Group Policy is in force."
In our view, when the policy and rider are considered in the light of the general rule quoted above, the more reasonable view is that the policy and rider provided coverage for Mills twenty-four hours each day without reference to whether he was engaged in any duty pertaining to his occupation or self-employment. Ordinarily, an employer's interest in providing accident insurance for his employees would relate primarily, if not exclusively, to the period they are discharging duties of their employment. However, the interest of an employer, e. g., Mills, in providing accident insurance for himself is not limited to occasions when he is engaged in the performance of a duty pertaining to his occupation or self-employment.
Appellee contends the policy and rider, when considered together, should be interpreted so as to limit the coverage provided Mills to occasions when he was engaged in performing a duty pertaining to his occupation or self-employment even though "beyond the working hours of his employees." The rider does not so provide. Moreover, if it be conceded that this is a permissible interpretation, the decision must be for plaintiff. "It is the general rule that where a provision in a policy of insurance is susceptible of two interpretations, when considered in light of the facts of the case, one imposing liability, the other excluding it, the provision will be construed against the insurer." Roach v. Pyramid Life Insurance Co., 248 N.C. 699, 701, 104 S.E.2d 823, and cases cited.
For the reasons stated, the judgment of the court below is reversed, and the cause is remanded for entry of judgment for plaintiff in accordance with the law as stated herein.
Reversed and remanded.